     Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 1 of 27




                                     Index   No. l8 CY 5792 (PAE)
                                    LTNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK

                                    AMERICAN COTINCIL OF THE BLIND OF
                                    NEW YORK, INC., MICHAEL GOLFO, AND
                                    CHRISTINA CURRY, on behalf of themselves and
                                    all others similarly situated,

                                                          Plaintiffs,
                                     -against

                                    THE CITY OF NEW YORK, NEW YORK CITY
                                    DEPARTMENT OF TRANSPORTATION, BILL
                                    DE BLASIO, in his official capacity as Mayor of
                                    the City of New York, and POLLY
                                    TROTTENBERG, in her official capacity as
                                    Commissioner of the New York City Department of
                                    Transportation,

                                                                           Defendants


                                          DEFENDANTS' MEMORANDUM
                                      OF LAW IN OPPOSITION TO PLAINTIFFS'
                                         MOTION FOR PARTIAL SUMMARY
                                                  JUDGMENT


                                                   JAMES E. JOHNSON
                                        Corporation Counsel of the City of New York
                                               At torney .for Defendants
                                               I00 Church Street
                                               New York, N.Y. 10007
                                               Tel: (212) 356-2187



SHERYL NEUFELD,
MICHELLE GOLDBERG-CAHN,
PAMELA A. KOPLIK,
GLENNE FUCCI
  Of Counsel.
December 5,2019
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 2 of 27




                                    TABLE OF CONTENTS

                                                                                                Page


TABLE OF AUTHORITIES

PRELIMINARY STATEMENT
                                                                                                      a
STATEMENT OF FACTS AND APPLICABLE LAW                                                                 J

       Title II of The Americans With Disabilities Act                                                J

               J.   The Standard under Title II of the ADA is "Meaningful Access," Not
                    "Equal Access".                                                                   5


               2.   The Requirements under Section 35.150(a) of Title 28 of the Code   of
                    Federal Regulations......                                                         6


               3.   The Requirements under Section 35.151(a) of Title 28 of the Code   of
                    Federal Regulations......                                                         7


       History of APS In New York City.                                                               8

ARGUMENT...............                                                                            .10

       I            MEANINGFUL ACCESS DOES NOT MEAN
                    INSTALLATION OF APS AT EVERY
                    INTERSECTION WITH A PEDESTRIAN SIGNAL                                   .........10

       II           DOT HAS RECENTLY ADOPTED A POLICY
                    REQUIRING THE INSTALLATION OF APS AT
                    NEWLY SIGNALIZED INTERSECTIONS, IN
                    CAPITAL PROJECTS AND IN STREET
                    IMPROVEMENT PROJECTS ..............                                             l3

       III          PLAINTIFFS' EXCEEDINGLY BROAD
                    DEFINITION OF WHAT CONSTITUTES AN
                    ..ALTERATION" UNDER THE ADA IS
                    U{SUPPORTED AND CONTRARY TO
                    PREVAILING INTERPRETATION .................                             ..','',.14

       IV           PLAINTIFFS' CLAIM UNDER THE NEW YORK
                    CITY HUMAN RIGHTS LAW SIMILARLY FAILS                                          21

CONCLUSION                                                                                       ...22
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 3 of 27




                                   TABLE OF AUTHORITIES

                                                                          Page(s)

Cases

Alexander v. Choate,
    469 U.S. 287 (198s)                                                             5

American Assoc. of People with Disabilities v. Harris,
   647 F.3d 1093 (1 lth Cir. 2011)                                              11


Blaclcwell v. City and County of San Francisco,
    506 Fed. Appx. 585 (9th Cir.2013).                                          11


Brooklyn Ctr. For Indep. Of Disabled v. Bloomberg,
   980 F. Supp.2d 588 (S.D.N.Y. 2013)                                          21

Civic Ass'n. of the Deaf of N.Y. City, Inc. v. City of New York,
    2011 U.S. Dist. LEXIS 90645 (S.D.N.Y. August 15,20ll)                     5,6

Colon-Rodriguez v. New York City Dep't of Corr.,
   2009 U.S. Dist. LEXIS 131123 (S.D.N.Y. March 21,2019)

Equal Rights Center v. District of Columbia,
   741 F.Supp .2d 273 (D.D.C. 201 0)...........                            11,19

Fultonv. Goord,
    591 F.3d   3t (2d Cir. 2009)                                                    4

Greer v. Richardson Independent School Dist.,
   411 Fed. Appx. 336 (5th Cir.2012)............                             ...1   1



Henrietta D. v. Bloomberg,
   331 F.3d 26r (2d Cir.2003)...                                             4,5

Jenkins v. City of New York,
    478 F.3d 76 (2d Cir.2007)                                                       I

Kinney v. Yerusalim,
   9 F.3d 1067 (3d Cir. 1993)                                                 .21

Lewis v. Cont'l Bank Corp,,
   494 U.S. 472 (1990)......                                                    14

Lincoln CERCPAC v. Health and Hosps. Corp.,
    147 F.3d t6s (2d Cir. 1998)                                                     5
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 4 of 27




Mary Jo C. v. NY State & Local Ret. Sys.,
   707 F.3d 144 (Znd Cir. 2013) .............                                   4

Noel v. New York City Taxi & Lintousine Comm'n,
   687 F.3d 63 (2dCir.2012)                                                     4

North Carolina v. Rice,
   404 U.S. 244 (r97t)                                                      ...14

Pascuiti v. New York Yankees,
   87 F. Supp.2d 221 (S.D.N.Y. 1999)                                     6,10,11

Purcell v. New York City Police Department,
   2017 U.S. Dist. LEXIS 175161 (E.D.N.Y. Oct. 23,2017)........,                I

Roberts v. Royal Atl. Corp,
   542 F .3d 37 0 (2d Cir. 2008)                                              .19

Russellov. U.S.,
   464 U.S. r6 (1983).                                                         t9

Scharffv. County of Nassau,
   2014 U.S. Dist. LEXIS 74787 (E.D.N.Y. June2,2014.)

Tennessee v. Lane,
    s41 U.S. s09 (2004)                                                         4

Statutes

29 U.S.C. $ 794(a)                                                             4

42 U.S.C. $ 1213r(1XA)                                                         4

42U.5.C.   S 12132.....                                                        4

Code 8-102                                                                    2t

New York Ciry Admin. Code $ l9-188...............                            8,9

New York City Admin. Code 19-199.1...............                           9, l0

New York City Admin. Code 19-199.1(c)(2)(vi)                                  10

New York City Admin. Code 19-199.1(c)(3)(iii)                                 10

Regulations

28 C.F.R. 35.104                                                     .10,14,15


                                                ll
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 5 of 27




28 C.F.R.3s.150(a)                                                                                   .passtm

28 C.F.R. $ 3s.104.                                                                                 ........10

28 C.F.R. $ 3s.ls1.                                                                            ...."-passtm

Other Authorities

H.R. Rep. No. 101-485, pt. 3, 64 (1990), reprinted in i990 U.S.C.C.A.N. 445............................20

Manual on Uniform Traffic Control Devices.....                                        ............... 8, 12, 18

NYS DOT's Highway Design Manual..                                                                            l9
National Cooperative Highway Research Pro gram' s ("NCHRP' s") Accessible
    Pedestrian Signals: A Guide to Best Practices                                                ,.............8

Unenacted Draft Proposed Rights-of-Way Guidelines                                                15, 16,71




                                                   lll
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 6 of 27




TJNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

AMERICAN COUNCIL OF THE BLIND OF NEW
YORK, INC., MICHAEL GOLFO, AND CHRISTINA
CURRY, on behalf of themselves and all others
similarly situated,                                      No. 1 8-CY -s792 (PAE)

                                   Plaintiffs
       -against-

THE CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OF TRANSPORTATION, BILL DE
BLASIO, in his official capacity as Mayor of the City
of New York, and POLLY TROTTENBERG, in her
official capacity as Commissioner of the New York
City Department of Transpofiation,

                                   Defendants



         DEFENDANTS' MEMORANDUM OF LAW IN OPPOSITION TO
         PLAINTIFFS' MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendants the City of New York, the New York City Department of Transporlation

("DOT"),1 Bill De Blasio and Polly Trottenberg, (collectively the "City" or "defendants") submit

this memorandum of law in opposition to plaintiffs' motion for partial summary judgment.2

                               PRELIMINARY STATEMENT

       In this class action, Plaintiffs-one organization that works with blind and low-vision

individuals and two individuals with vision disabilities-allege that the City's program for


' DOT and its Commissioner are not suable entities because "[t]he New York City Charter
provides that suits shall be brought in the name of the City of New York and not in that of any
agency." Pm'cell v. New York City Police Department,2017 U.S. Dist. LEXIS 175161, at *3
(E.D.N.Y. Oct.23,2017) (holding that because "[p]laintiff rnay not sue a City agency, her claims
against the NYPD are dismiss.d..."); see also Colon-Rodriguez v. New York City Dep't of Con.,
2009 U.S. Dist. LEXIS 131723,a1" * 9-10 (S.D.N.Y. March 21,2019);Jenkins v. Cily of New
York, 478 F.3d 76, 93 n. I 9 (2d Cir. 2007).
2
 Defendants' request for permission to cross-move for paltial summary judgment was denied,
without prejudice, by Court Order dated November 79,2019. Dkt No. I 01 .
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 7 of 27




installation and maintenance of Accessible Pedestrian Signals ("APS") violates Title        II of the
Americans with Disabilities      Act ("ADA"), Section 504 of the Rehabilitation Act of          1973

("Rehabilitation Act") and the New York City Human Rights Law ("NYCHRL"). Via the

instant motion for partial summary judgment, plaintiffs seek   a   judgment declaring that the City's

APS program violates the ADA, the Rehabilitation Act, and the NYCHRL.

       As discussed below, Plaintiffs' motion should be denied because the City, when "viewed

in its entirety," is accessible for blind and low-vision individuals. The standard applicable to

ADA claims   against the government is set forth under Section 35.150(a)(1) of the Title 28 of the

C.F.R., which provides that a "service, program, or activity" provided by a public entity must be

readily accessible "when viewed in its entirety." Based on this standard, the City is not required

to install Accessible Pedestrian Signals at every intersection that contains pedestrian signals.

Meaningful access does not mean installation of APS at every intersection in the City with          a

pedestrian signal. Plaintiffs' motion must also be denied because requiring the installation of

APS at all intersections with pedestrian signals constitutes an undue financial and administrative

burden. Notably, New York City is the most heavily signalized city in the United States and the

installation of APS is only one small piece of DOT's statutory mandate. Clearly the cost of

implementing such a scheme, in a City with numerous competing demands on its economic

resources, poses extreme funding challenges.

       Furthermore, Plaintiffs' motion should be denied as moot insofar as         it pertains to the
City's obligations under Title II's mandates for new construction and alterations as applied to

new pedestrian signal installations, capital projects and street improvement projects. DOT has

recently adopted a policy requiring the installation of APS at newly signalized intersections, in

capital projects and   in   street improvement projects involving existing pedestrian signals. By


                                                     .)
                                                -L
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 8 of 27




Memorandum dated October 21, 2019, DOT memorialized that policy to writing, clarifying for

other city agencies their obligation to install APS at newly signalized intersections and whenever

signal work involving the replacement        of   signal poles      is carried out ("APS Policy"). In
accordance with the APS Policy, going forward,              all new pedestrian signal installations,   and

newly initiated capital projects and street improvement projects ("SIPs") involving existing

signals at which signal poles are being relocated or replaced,      will include APS.

       Plaintiffs' motion should also be denied because Plaintiffs' exceedingly broad definition

of what constitutes an "alteration" under the ADA is unsupported and contrary to law. Plaintiffs'

mistakenly allege that any change to an existing pedestrian signal results in the requirement to

install APS at the intersection containing that signal, even signal timing changes. Plaintiffs'

mischaracteizeboth the legal impact of the United States Access Board's Proposed Rights-of-

Way Guidelines ("PROWAG"), and even the PROWAG's actual position regarding what type of

alterations give rise to the recommendation to install APS.

       Plaintiffs' claim under the NYCHRL fails for the same reasons that their ADA                    and

Rehabilitation Act claims fail. The "accommodation" that Plaintiffs seek - the installation of

APS at all intersections with pedestrian signals        -   is not reasonable due to the financial     and

administrative burdens involved and the undue hardship upon Defendants.

       As a result, there is no legal merit to Plaintiffs' claims and the Plaintiffs are not entitled to

summary judgment as to liability as a matter of law.

                    STATRMENT OF F'ACTS AND APPLICABLE LAW

Title II of the Americans with Disabilities Act

       The ADA "forbids discrimination against persons with disabilities in three major areas           of

public life: employment, which is covered by Title I of the statute; public services, programs, and


                                                  -3-
          Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 9 of 27




activities, which are the subject of Title     II;   and public accommodations, which are covered by

Title   III."   Mary Jo C. v. NY State & Local Ret.         Sys., 707 F .3d   144, 152 (2"d Cir. 2013) (quoting

Tennessee v.      Lane,54l U.S. 509, 516-ll (2004)). Title II of the ADA provides that "no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity." 42 U.S.C. $ 12132. Title                  II defines "public   entity" to

include state and local governments, such as the City. See 42 U.S.C. $ 12131(1XA).

          Similarly, Section 504 of the Rehabilitation Act provides that "[n]o otherwise qualified

individual'with a disability in the United States . . . shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance . . . ." 29 U.S.C. $ 79a(a).

While there are subtle differences between the ADA and the Rehabilitation Act, the standards

adopted by Title     II of the ADA for   state and local government services are generally the same as

those required under Section 504 of the Rehabilitation Acl See Henrietta D. v. Bloomberg, 331

F.3d261,272 (2d Cir. 2003).

          To state a prima facie claim under either Title II of the ADA or the Rehabilitation Act,            a


plaintiff must allege: "(1) that [she] is a 'qualified individual' with a disability; (2) that [she] was

excluded from participation in a public entity's services, programs or activities or was otherwise

discriminated against by a public entity; and (3) that such exclusion or discrimination was due to

[her] disability." Fulton v. Goord,591 F.3d          37 ,   43 (2d Cir. 2009); Noel v. New York City Taxi &

Limousine Comm'n,687 F.3d 63, 68 (2d Cir.2012).




                                                        4-
      Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 10 of 27




       1. The Standard under Title II of the ADA Is "Meaninsful Access." Not            ooEqual
          Accessot

       Pursuant to Title    II of the ADA, in considering     a claim against a public entity,    the

relevant measure is not "equal access," but whether the plaintiff is able to obtain "meaningful

access." Henrietta D. v. Bloomberg,33l F.3d          at275. This concept was explained in Civic
Ass'n. of the Deaf of N.Y. City, Inc. v. City of New York, 2071 U.S. Dist. LEXIS 90645,

(S.D.N.Y. August 15,2011), where the court reasoned as follows:

                Case law stresses that the ADA and [Rehabilitation Act] do not
                require equal results. The ADA and [Rehabilitation Act] prohibit
                discrimination against the disabled in the provision of public
                services, but the statutes neither guarantee "any pafiicular level of
                [services] for disabled persons, nor assure maintenance of service
                previously provided." Lincoln CERCPAC v. Health and Hosps.
                Corp., 147 F.3d 165, 168 (2d Cir. 1998). In addition, the statutes
                do not guarantee disabled persons "equal results" from the
                provision of a public service or benefit. Alexander, 469 U.S. at 304
                ("The fRehabilitation] Act does not, however, guarantee the
                handicapped equal results from the provision of state Medicaid,
                even assuming some measure of equality of health could be
                constructed."); see also Henrietta D., 331 F.3d at274 (stating that
                Second Circuit cases applying the fRehabilitation Act] "speak
                simply in terms of helping individuals with disabilities access
                public benefits to which both they and those without disabilities
                are legally entitled... ; the cases do not invite comparisons to the
                results obtained by individuals without disabilities"). ...


Civic Assoc. of the Deaf at *30-31.

       "ln formulating the meaningful    access standard, the Supreme Court   explicitly rejected the

position that   all   conduct that had   a   disparate impact   on disabled persons violated the
Rehabilitation Act, noting 'two powerful but countervailing considerations - the need to give

effect to the statutory objectives and the desire to keep $ 504 within manageable bounds."' Civic

Assoc. of the Dea.f at *28-29 (quoting Alexander v. Choate, 469 U.S. 287,299 (1985)). The




                                                -5
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 11 of 27




"meaningful access" standard thus struck a balance between these two legitimate goals." Civic

Assoc. of the Deaf at *28-29.


        2. The Requirements under Section 35.150(a) of Title 28 of the Code
           of Federal Regulations

        The responsibilities of public entities under Title   II of the ADA   are explained in greater

detail under the implementing regulations, contained under Part 35 of Title 28 of the C.F.R.

        Pursuant   to Section 35.150 of Title 28 of the C.F.R., a "service, program, or activity"

operated by a public entity must be "readily accessible" when such service, program, or activity

is "viewed in its entirety." Section 35.150(a) provides, in part, as follows:

                 A public entity shall operate each service, program, or activity so
                that the service, program, or activity, when viewed in its entirety,
                is readilv accessible to and usable by individuals with disabilities.
                ... (Emphasis added.)

28 C.F.R. $ 35.150(a); Pascuiti v. New York Yankees, ST F.Supp.2d 221,223 (S.D.N.Y. 1999)

(holding that Title II of the ADA provides that "the service, program, or activity must be readily

accessible when viewed in its entirety").

        The ADA regulations also contain different requirements depending upon whether the

public entity's facilities at issue are existing facilities, newly constructed facilities, or altered

facilities. With regard to existing facilities, public entities are generally excused from making

fundamental alterations, and from having to bear undue financial and administrative burdens. 28

C.F.R. $ 3s.150(a), (b).

        Section 35.150(a) of Title 28 of the C.F.R., which speaks to existing facilities, contains,

inter alia, the following limitations:

                This paragraph does not

                (1) Necessarily require a public entity to make each of its existing
                facilities accessible to and usable by individuals with disabilities;

                                                -6
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 12 of 27




               (2) Require a public entity to take any action that would threaten or
               destroy the historic significance of an historic property; or

                (3) Require a public entity to take any action that it        can
               demonstrate would result in a fundamental alteration in the nature
               of a service, program, or activity or in undue financial and
               administrative burdens. In those circumstances where personnel of
               the public entity believe that the proposed action             would
               fundamentally alter the service, program, or activity or       would
               result in undue financial and administrative burdens, a public entity
               has the burden of proving that compliance with $ 35.150(a) of this
               part would result in such alteration or burdens. The decision that
               compliance would result in such alteration or burdens must be
               made by the head of a public entity or his or her designee after
               considering all resources available for use in the funding and
               operation of the service, program, or activity, and must be
               accompanied by a written statement of the reasons for reaching
               that conclusion. If an action would result in such an alteration or
               such burdens, a public entity shall take any other action that would
               not result in such an alteration or such burdens but would
               nevertheless ensure that individuals with disabilities receive the
               benefits or services provided by the public entity.....(Emphasis
                added.)


       2. The Reouirements under Section 35-151 of Title        28 of the Code
            of Federal Resulations

       In   contrast, newly constructed facilities "shall be designed and constructed        in such
manner that the facility . . . is readily accessible to and usable by individuals with disabilities,"

unless where a public entity can demonstrate that it is "structurally impracticable" to meet these

requirements. 28 C.F.R. $ 35.151(a)(1)-(2). Finally, when apublic entity alters a facility in       a


manner "that affects or could affect the usability      of the facility," the facility shall, to the

maximum extent feasible, be altered in such manner that the altered portion of the facility is

readily accessible to and usable by individuals with disabilities." 28 C.F.R. $ 35.151(b).




                                                  1
           Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 13 of 27




Historv of APS in New York Citv

            The City has been steadily increasing its commitment to add additional APS to the streets

of New York City. Although the City began installing APS at some intersections decades ago,

DOT's formal APS installation program did not begin until in or around 2004 when DOT began

installing APS at signalized intersections in the City. See Joint Statement of Undisputed Facts

(Dkt No. 9IX"JSF") at flfl 87-97. At that time, there was no formal program for designating

intersections for APS, and installations were completed based on requests received by DOT. JSF

fl e3.

            In 2011, DOT approved the use of a new, modern pushbutton APS from a company

named Polara that complied with the Manual on Uniform Traffic Control Devices ("MUTCD").3

JSF   1T   94. This replaced the older "birdcalls" from overhead speakers that were louder   and used

different calls for each crossing. JSF fl 94.

            In2012, the New York City Council passed a law requiring the City to install APS at 25

locations per year (Local Law      2l of 2012, New York City Admin.     Code ("Admin. Code') $ 19-

188). The law also required that DOT issue annual reporls on its APS program. This lawwent

into effect on April 11,2012. JSF fl 95.




t MUTCD contains      standard, guidance, option and support statements relating to all traffic
control devices, including pedestrian signals, installed on any public streets, highways, bikeways,
or private roads open to public travel. JSF fl 82. DOT's APS installations adhere to the technical
guidelines of the MUTCD, which is publically available on-line at https://mutcd.fhwa.dot.gov/,
and the National Cooperative Highway Research Program's ("NCHRP's") Accessible Pedestrian
Signals: A            Guide to Best Practices, which can be downloaded                             at
http://www.trb.org/Publications/Blurbs/     1   6469 6.aspx.


                                                     -8-
         Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 14 of 27




          1n2014, the New York City Council passed Local Law 60 of 2014 amending Section 19-

188 of the Admin.    Code. The law required the City to install APS at 75 intersections annually.

This law went into effect on January 1,2076.4 JSF      1T   101.

          In an effort to increase the pace of APS installations, DOT was able to appropriate
funding to increase the projected number of intersections to be installed with APS to more than

the amount required under Local Law 60 of 2014. In the recent Fiscal Year 2020 Adopted

Budget, DOT received funding to install an additional235 APS across fiscal years 2020 and

202I, plus 305 APS per year for three years starting in City fiscal year 202I. JSF fl 107.

         In or about July   l,   2019, DOT instituted a policy of requiring the installation of APS

when a new traffic signal was installed iri tandem with the installation of that traffic signal. JSF

n 132.    See also Defendants' Responses     to Plaintiffs' Second Set of Requests for Admissions at

Response To Request For Admission         No. 16, a copy of which is annexed to the Koplik Decl.   as


Exhibit   E. By inter-agency Memorandum         dated October 27, 2019, DOT clarified this policy

with other City agencies, including, the New York City Department of Design and Construction,

the New York City Department of Environmental Protection, the New York City Department             of

Parks and Recreation, the New York City Department of Buildings, among others. Koplik Decl.

fl a(a) and Exhibit A; Declaration of Joshua Benson ("Benson Decl.") fll|7-8.

         Most recently, on November 19,2019, the Mayor signed a new safe streets legislation

into law, which amended Title 19 of the Admin. Code to add a new section 19-199.1 ("Safe

o
    Admin. Code l9-188 contains other requirements regarding the installation of APS, and states,
in relevant part: "The department shall establish an accessible pedestrian signals program. As
part of this program, the department shall identify intersections where accessible pedestrian
signals may be installed based on guidelines, including, but not limited to, those set forlh in the
most recent versiort of the manual on uniform traffic control devices. The department, after
consultation with the mayor's office for people with disabilities and with advocates for and
members of the visually impaired community, shall identify intersections which reflect the
greatest crossing difficulty for persons with visual impairments."

                                                  -9
         Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 15 of 27




Streets Legislation"). See Int.   No. 1551-A annexed to Declaration of Pamela A. Koplik ("Koplik

Decl.") as Exhibit   B..   Pursuant to the new law, the City is required to issue and implement a

five-year master plan containing various benchmarks. As to APS, the master plans due by

December 1,2021 and due by December 1, 2026, must include the benchmark to "install

accessible pedestrian signals at no fewer than 2,500 intersections,       with installation of   such

signals at no fewer than 500 intersections during each year of such plan." Admin. Code 19-

199.1   (c)(2)(vi); Admin. Code   1   9- I 99.   1   (cx3xiii).

                                                       ARGUMENT

I.       MEANINGFUL ACCESS DOES NOT MEAN INSTALLATION
         OF APS AT EVERY INTBRSECTION WITH A PEDESTRIAN
         SIGNAL

         Plaintiffs misconstrue the "meaningful access" requirement        to   mean equal   access.

Plaintiffs'Mem at 13 ("deny ...equal benefit"). The ADA regulations applicable underTitle II

were discussed in Pascuiti, a matter in which the plaintiffs brought suit against the City, the New

York City Department of Parks and Recreation and the New York Yankees, claiming that

Yankee Stadium was not accessible to individuals with disabilities. Pascuiti, 87 F.Supp.2d at

222. The courl agreed with the City that the implementing regulations of Title II of the ADA

provide that,

                the service, program, or activity must be readily accessible "when
                viewed in its entirety,"
                of the Stadium as a whole, not at individual elements. ... The
                regulations make clear that $ 35.150(a) does not "necessarily
                require a public entity to make each of its existing facilities
                accessible to and usable by individuals with disabilities." 28 C.F.R.
                $35.150(a)(1). The regulations define "facility" as "all or any
                portion of buildings, structures, sites, complexes, equipment,
                rolling stock or other conveyances, roads, walks, passageways,
                parking lots, or other real or personal property, including the site
                where the building, property, structure, or equipment is located."
                28 C.F.R. $ 35.104. Thus, the Citv is not required to make each

                                                           -10-
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 16 of 27




                  ortion of the Stadium readi accessible the issue is w
                the Stadium when viewed in its entirety. is readily accessible.
                This is known as the "program access" requirement. See Preamble
                to Regulation on Nondiscrimination on the Basis of Disability in
                State and Local Government Services (the "Title II Preamble"),28
                CFR Pt. 35, App.         A, at 492 (explaining program access
                requirement). .. . (Emphasis added.)

Pascuiti,8T F.Supp.2d at 223; see also Blachttell v. City and County of San Francisco,506 Fed.

Appx. 585, 586     19th   Cir. 2013) ("Public entities are not 'require[d] . to make each of its

existing facilities accessible    to and usable by individuals with disabilitiesf.]' 28       C.F.R.

$   35.150(a)(1). Rather, public entities must operate existing facilities'so that the service,

program,   or activity, when viewed in its entirety, is readily accessible to and          usable by

individuals with disabilities.' 28 C.F.R. $ 35.150(a)"); Greer    v.   Richardson Independent School

Dist.,411 Fed. Appx. 336,34115tr' Cir. 2012) ("When considering ADA compliance for such

existing structures, the touchstone is not the facility's technical compliance with the ADAAG,

but is instead'program accessibility.'; Anterican Assoc. oJ People with Disabilities v. Harris,

647 F.3d 1093, 1101 (1lth Cir. 2011) ("Existing facilities need not be altered          if the public
'service, program or activity, when viewed in its entirety, is readily accessible to and usable by

individuals with disabilities. Id. $ 35.150(a)(l)."'); Equal Rights Center v. District o.f Columbia,

741 F.Supp.2d2l3,284 (D.D.C.2010) (holding that "the ultimate question in evaluating a Title

II claim is whether,      taken as a whole, the State or local government's 'program' is readily

accessible to individuals with disabilities.")

        As in Pascuili, the Court should look to the accessibility of the City as a whole, not to

each individual intersection. The issue          is whether the City when viewed in its entirety   is

accessible and not whether each individual intersection         is equipped with APS. The City's

steadily increasing commitment to installing APS in and around the City, including the recent



                                                   -   ll   -
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 17 of 27




Safe Streets Legislation, which mandates benchmarks of APS installations at no fewer than 500

intersections during each year over five years (2500 APS installations in each five year period),

is clearly a   substantial commitment   to providing meaningful    access   to blind and visually
impaired pedestrians.

       Moreover, requiring the City to install APS at every signalized intersection (which is

approximately 13,200 intersections) may constitute an undue financial and administrative burden

based upon cunent market conditions and DOT's current funding appropriations. 28 C.F.R.

35.150(a); Benson Decl. flfl 17-18. While DOT did not make a formal written statement pursuant

to 28 C.F.R. 35.150(a)(3) concluding that financial and administrative burdens exist in providing

APS at every signalized intersection, clearly the cost of implementing such a scheme        poses

extreme funding challenges. Benson Decl. !J 17. Were the City to be required to install APS at

every signalized intersection with pedestrian control signals, the estimated cost, not taking into

account the rise in material and labor cost over time, would be approximately $870,000,000

(13,000 intersections x $61,000 average cost to install APS plus l0% in-house design, contract

oversight and maintenance). Benson Decl.     fl 18. In a city with multiple competing    financial

demands anything more would be an obvibus hardship. Indeed, even putting cost aside, DOT

has determined by consulting with current contractors that perform APS installations that

increasing APS installation to approximately 300 intersections per year is the maximum capacity

of the contractors at this point in time.5 Benson Decl. fl 16. Furthermore, the City believes that

the benchmarks under the Safe Streets Legislation, which would result in APS installation at




t It is not yet known how DOT will reconcile the benchmark      contained in the Safe Street
Legislation with its analysis of market capacity at this time. DOT currently contracts with
vendors to install APS in compliance with MUTCD and does not perform this work in-house.

                                              -12-
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 18 of 27




10,000 additional signalized intersections in the City over 20 years would constitute "meaningful

access" for blind and visually impaired pursuant to the      ADA

il.     DOT HAS RECENTLY ADOPTED A POLICY REQUIRING
        THE INSTALLATION OF APS AT NEWLY SIGNALIZED
        INTERSECTIONS, IN CAPITAL PROJECTS AND IN STREET
        IMPROVEMENT PROJECTS

        DOT's policy regarding the installation of APS at signalized intersections has           been

gradually evolving despite the existence of this lawsuit. Indeed, as set forth above, the City has

been steadily increasing its commitment to add additional APS to the streets of New York City.

DOT has recently adopted     a   policy of requiring the installation of APS when a new traffic signal

is installed in tandem with the installation of that traffic signal. Benson Decl. at fl        6.    By

Memorandum dated October 21,2019, DOT memorialized that policy to writing, clarifying for

other city agencies their obligation to install APS at newly signalized intersections and whenever

signal work involving the replacement of signal poles is carried out. Benson Decl.      at\7; Koplik
Decl. fl 4(a) and Exhibit     A.    In accordance with the APS Policy, going forward, all newly

initiated capital projects and street improvement projects ("SIPs") involving existing signals at

which signal poles are being relocated or replaced, will include APS. Benson Decl. at fl       14.   In

accordance with the APS Policy, DOT retrofits existing signals every year based on prioritization

ranking conducted by DOT following the general principles of the MUTCD and NCHRP APS

prioritization   tool. This ranking process is not used for new signals or signal work requiring
replacement of signal poles. Benson Decl. at fl 1 5.

        Plaintiffs' allegation, therefore, that the City's failure to install APS when it installs new

signals, or renovates and replaces old signals violates the American with Disabilities Act

("ADA"), Section 504 of the Rehabilitation Act ("Section 504") and the New York City Human

Rights Law ("NYCFIRL") falls flat and is rendered moot. Federal jurisdiction is limited to

                                                  -   13 -
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 19 of 27




"actual, ongoing cases or controversies." Lev,is v. Cont'l Bank Corp,,494 U.S. 412,417 (1990).

Federal courts do not have jurisdiction     "to decide moot questions or abstract propositions,"

because "moot questions require no answer." North Carolina v. Rice,404 U.S. 244,246 (1971).

        As such, Plaintiffs fail to establish that they are entitled to summary judgment as a matter

of law insofar as it relates to.newly signalized intersections, capital projects and SIPs.


ilI     PLAINTIFFS' EXCEEDINGLY BROAD DEFINITION OF
        WHAT CONSTITUTES AN "ALTBRATION' UNDER THE ADA
        IS UNSUPPORTED AND CONTRARY TO PREVAILING
        INTERPRETATION

        Plaintiffs' mistakenly allege that any change to an existing pedestrian signal results in the

requirement to install APS at the intersection containing that signal, even signal timing changes

including, the implementation of eiclusive pedestrian phases ("EPPs") and leading pedestrian

intervals ("LPIst), or the swapping of a pedestrian signal head lens to install countdown clocks

or to add a symbol of a walking person and an upraised hand. Plaintiffs allege that since such

changes "affect the usability   of the facility involved," they trigger the need to install APS.

Plaintiffs' Memorandum of Law In Support of Plaintiffs' Motion for Summary Judgement

("Plaintiffs' Mem.") at 18-23. This exceedingly broad interpretation is unsupported and contrary

to prevailing interpretation.

        The C.F.R. does not provide specific guidance regarding what constitutes an alteration

under 28 C.F.R. $ 35.151 to a service. Indeed 28 C.F.R. $ 35.151 speaks to alterations of

"facilities" (and not alterations to "services") and distinguishes "paths of travel" that contain   a


"primary function" and those which do not. While, Defendants are not arguing that pedestrian

traffic signals and APS are not "facilities" pursuant to the ADA,6 the precise parameters of what


n 28 C.F.R. 35.104 defines "facility" as "all or any por-tion of buildings, structures, sites,
complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking

                                                -14-
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 20 of 27




constitutes an alteration to the "facility" of a pedestrian traffic signal to trigger the need to install

APS is far from clear. Even borrowing from the definition of "facility" contained in 28 C.F.R.

35.704, which Defendants do not concede includes APS,7 the term             "facility" cannot possibly

mean that it includes every single street intersection in New York      City. Also unclear is whether

the street qualifies as a "path of travel," and therefore, whether an analysis needs to be made

regarding whether the not the pedestrian traffic signal on the path of travel affects the usability    of

or access to an area of a facility that contains a "primary function" or not. Defendants are not

aware of these issues being addressed by the Courts.

         The United States Access Board (the "Access Board"), an independent federal agency

charged with developing advisory information for and technical assistance to public entities, has

created the Proposed Rights-of-Way Guidelines ("PROWAG"), does seem to generally propose

a requirement for APS installation where existing pedestrian crossing signals are located. See

PROWAG at R209.1.s Howe,rer, these proposed regulations, which were published                     in the
Federal Register on July 26, 2011,e do not yet have the force of law, as they have not formally

been adopted by the Department of Justice.       It is not known when, or indeed if,     the PROWAG

will   ever be adopted. See Defendants' Responses and Objections              to Plaintiffs' Rule   56.1

Statement of Undisputed Facts aL n 22. Thus, any proposed requirements in the PROWAG are

lots, or other real or personal property, including the site where the building, properly, structure
or equipment is located." See, also, Scharff v. County of Nassau,2014 U.S. Dist. LEXIS 74787
(E.D.N.Y. June 2, 201 4.)
t While Scharff   does hold that APS are   "facilities" under the ADA, it is only one District Court
decision.
t The PROWAG can be found on-line at https://www.access-board.gov/guidelines-and-
standards/streets-sidewalks/public-rights-of-way/proposed-rights-of-way-guidelines.                 (Last
accessed on December 5,2019).

'On  February 13,2013, the Access Board issued a notice to supplement the draft PROWAG to
address shared use paths. See Defendants'Responses and Objections to Plaintiffs'Rule 56.1
Statement of Undisputed Facts atl22

                                                 -   15 -
          Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 21 of 27




not law and Plaintiffs cannot use PROWAG to establish their entitlement to judgment as a matter

of law.

          Despite the fact that this case turns heavily on the interpretation of what constitutes an

"alteration" under the law, Plaintiffs' gloss over the definition of "alteration" pursuant to the

unenacted PROWAG. "Plaintiffs' Mem." at          p. 18. The full general definition of "alteration"

pursuant to the PROWAG is set forth at RI05.5, and states:

                 A   changeto a facility in the public right-of-way that affects or
                 could affect pedestrian access, circulation, or use. Alterations
                 include, but are not limited to, resurfacing, rehabilitation,
                 reconstruction, historic restoration, or changes or
                 rearrangement of structural parts or elements of a facility
                 (emphasis supplied).

          Moreover, as to APS, the PROWAG aI R209.2 gives specific guidance as to what

constitutes an alteration, stating

                 R209.2 Alterations. Existing pedestrian signals shall comply with
                 R209.1 when the signal controller and software are altered, or the
                 signal head is replaced.

          While clearly the PROWAG does not limit the definition of "alteration," the examples

given in the definition do not seemingly rise to signal timing changes or the swapping of a lens

as Plaintiffs suggest. Indeed, the Access Board gives further guidance in its "Technical

Assistance    Q & A to Alterations Pro.jects" in which it       determines that the addition   of   a


countdown clock display to an existing installed system, lor example, does not give rise to the

need to install APS, as follows:


                 Question: The pedestrian signals in a corridor are being replaced
                 with new combined count-down signals. Must APS be included in
                 the new system?

                 Answer: Yes. The installation of a new system is an alteration that
                 requires compliance with the new construction guidelines to the
                 maximum extent feasible. However, the addition of a new

                                                -16-
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 22 of 27




                feature, such as a countdown face or larger display, to an
                existing installed system does not require that the scope of
                work be expanded to include other features.

                Question: Count-down signal displays are being added to the
                existing pedestrian signal heads at an intersection, but the software
                and signal controller are not being altered. Must APS be installed?

                Answer: No, simply adding a display to the existing
                WALK/DON'T WALK signal would not involve the system
                changes needed to implement APS.

See   https://www.access-board.gov/guidelines-and-standards/streets-sidewalks/public-rights-of-

way/background/revised-draft-guidelines/technical-assistance-q-a-for-alterations-projects

(Emphasis supplied)(Last accessed on December 5, 2019). Were the City required to install APS

wherever a countdown clock is installed     -   which as stated above is not even suggested by the

Access Board    -     would mean requiring the installation of APS at approximately            57o/o   of

signalized intersections in New York City. Declaration of James Celentano ("Celentano Decl.")fl

19. While the cost of this would not rise to the estimated $870,000,000 to install APS at all

signalized intersections (Benson Decl.   fl 18),57yo of that estimate would be an estimated cost of
approximately   $5   00,000,000.

       Plaintiffs' mischaracteize both the legal impact of the PROWAG, and even the

PROWAG's actual position regarding what type of alterations give rise to the recommendation

to install APS. Notably, in New York City, when installing a countdown clock, there are no

physical alterations or software changes made to the traffic signal other than the replacement of

the lens within the pedestrian signal head. Celentano Decl.fl 18. There is no excavation of the

roadway or sidewalk, no installation of new conduit, cable, foundations, poles, signal heads, or

other physical changes or work. Celentano Decl.         fl   18. Plaintiffs'further mischaracterize the

installation of countdown clocks and the installation of symbol of a walking person and upraised

hand as "replacements" of pedestrian crossing symbols. See Plaintiffs' Mem. at Topic Heading,

                                                 -17-
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 23 of 27




Argument (B)(2). Moreover, when the City replaced the pedestrian signal lens (or display)

inside the pedestrian signal head that previously displayed "WALK" and "DON'T WALK" text

with ones that display a symbol of   a   walking person and an upraised hand in accordance with the

MUTCD, there were no physical alterations or software changes made to the traffic signal other

than the replacement of the lens within the pedestrian signal head. Celentano Decl. fl 22. There is

no excavation of the roadway or sidewalk, no installation of new conduit, cable, foundations,

poles, signal heads, or other physical changes or work. Celentano Decl.          fl 22. Sincethese type of
changes do not involve the sort      of structural work involved in the installation of APS, they

should not be deemed "alterations" triggering the requirement to install APS at a signalized

intersection. Were the City to be required to install APS wherever the pedestrian signal lens

inside the pedestrian signal head was replaced, would mean requiring the installation of APS at

virtually all signalized intersections in New York City. (Celentano Decl. fl 20), at an estimated

cost of $870,000,000. Benson Decl. tf 1 8.

        Likewise, for the implementation of a Leading Pedestrian Interval ("LPI"), there are no

physical alterations made to the traffic signal - only uploading the new phasing plan. Celentano

Decl.   tl 9. Similarly, no physical     alterations   to the traffic signal are required to implement

Exclusive Pedestrian Phases ("EPPs"), only uploading the new phasing plan to the ASTC.

Celentano Decl.   fl   14. Plaintiffs acknowledge that MUTCD 4E.09(3XD) identifies LPIs and

EPPs as characteristics meriting merely "consideration"         of   APS, but relegate that admission to a

footnote. Plaintiffs' Mem. at fn. 6. Plaintiffs are simply wrong in their unsupported assertion that

the implementation of LPIs and EPPs makes intersections "more dangerous" to blind or low

vision pedestrians. Plaintiffs' Mem. at 23. Indeed, contrary to Plaintiffs' allegations, all

pedestrians benefit from LPIs, even      if they do not begin crossing during the LPI     phase and even



                                                   -   18 -
          Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 24 of 27




when crossing at crosswalks that do not have an LPI phase (Benson Decl. fl 22) and an EPP can

enhance safety     for all pedestrians (Benson Decl. 'lf 26). Were the City to be required to install

APS wherever an LPI is implemented would mean requiring the installation of APS                        at

approximately 4,000 intersections in New York City (or at approximately 30%o              of   signalized

intersections) at a cost of approximately $260,000,000. Celentano Decl. at fl 10; (Benson Decl. fl

lg).t0.

          Moteover, Plaintiffs' reliance on Roberts v. Royal Atl. Corp, 542F.3d 370 (2d Cir. 2008)

that even a relatively inexpensive or localized modification to an existing facility may be deemed

an alteration   (Plaintiffs'Mem. at22), is misplaced. Plaintiffs' Mem. a|22. That case involved         a

Title III public accommodation, not a public services, programs, and activities, which are the

subject of Title   II.   Title III prohibitions are more extensive and specific. Equal Rights Center,

741 F.Supp.2dat284. AsstatedinEqualRightsCenter,hadCongresswishedtosubjectState

and local government programs to the identical exacting rules of accessibility imposed on private

entities in Title   III, it   could have easily done so.   It did not. See Equal Rights   Center, 747

F.Supp.2d at284,citing Russello v. U.5.,464 U.S. 16,23 (1983).

          Indeed, further guidance concerning what types of alterations trigger the requirement to

install APS at existing pedestrian signals can be found in a Traffic Safety & Mobility Instruction

(TSMI 15-01) published by the New York State Department of Transportation ("NYS DOT"),                 a

copy of which is annexed to the Koplik Decl. as Exhibit       D.   That Instruction interprets the NYS

DOT's Highway Design Manual ("HDM"), which is publically available on-line                             at

https://www.dot.ny.gov/divisions/engineering/design/dqab/hdm          (Last accessed December 5,


'o Were the City to be required to install APS wherever an EPP is implemented, would mean
requiring the installation of APS at approximately 100 intersections in New York City.
Celentano Decl. at fl 15.

                                                  - 19-
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 25 of 27




2019), to require APS at any new traffic signal and to require APS upon "major modifications"

of an existing traffic signal.   See   Exhibit D to Koplik Decl. at 6. For "minor modifications" to

existing traffic signals, the Instruction suggests that an upgrade to APS "should be considered."

While not binding on Defendants, the New York State interpretation of what type of alteration

triggers the requirement to install APS at an existing traffic signal intersection is a reasonable

one.

       In sum, Plaintiffs' expansive reading of the definition of "alteration" is not supported and

contrary to prevailing interpretation. Furthermore, Plaintiffs' argument that Congressional intent

confirms an expansive definition of alteration (Plaintiffs'Mem. at p. 18) is without merit. The

support for such a statement, comments contained in H.R. Rep. No. 101-485, pt. 3, 64 (1990),

reprinted in 1990 U.S.C.C.A.N. 445, 487, are comments conceming Title III under the ADA for

public accommodations and not Title II requirements at issue herein.lr

       A reasonable interpretation of what constitutes an alteration to trigger the requirement to

retrofit an existing pedestrian signal with APS is whether the alteration involves the excavation

of the roadway or sidewalk, the installation of new conduit, cable, foundations, poles, signal

heads, or other physical changes or work. Then,         it is submitted by Defendants, retrofit of the
pedestrian signal with APS at the time of the alteration is appropriate and Defendants have

committed to doing such. Benson Decl. flfl 7-8; Koplik Decl. fl 4(a) and Exhibit A. Signal work

that does not involve these elements is not an alteralion to the portions of signals which are

involved in the installation of APS. Since APS cannot feasibly be installed within the scope of




'r Plaintiffs' also erroneously cite to the Title III comments contained in H.R. Rep. No. 101-485
at pt. 3, 63 in arguing that the ADA requires the installation of APS with the implementation of
EPPs and LPIs (Plaintiffs' Mem. aI 23). Reliance on these comments to support alleged
Congressional intent regarding Title II standards is without rnerit.

                                                 -20-
       Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 26 of 27




such work, the    ADA does not require APS to be installed .      See   Kinney v. Yerusalim,9 F.3d 1067,

1074 (3d     Cir. 1993).

        Therefore, Plaintiffs have not established an entitlement            to summary judgment as a
matter of law.


IV      PLAINTIFFS' CLAIM UNDER THE NEW YORK CITY
        HUMAN RIGHTS LAW SIMILARLY FAILS

        Plaintiffs' claim under the NYCHRL fails for the same reasons that its ADA                  and

Rehabilitation Act claims fail. Plaintiffs eroneously rely on Brooklyn Ctr. For Indep. Of

Disabled v. Bloomberg,980 F. Supp.2d 588 (S.D.N.Y.2013), to argue that since the NYCHRL

definition of reasonable accommodation is significantly broader than federal law, Defendants are

obligated to provide Plaintiffs with "equal access to pedestrian street crossings." Plaintiffs' Mem.

at25   and   fn 7. However, Plaintiffs' fail to advise the Court that in Brooklyn Ctr. For Indep Of

Disabled the Court did not find, and the parties did not identify, "any relevant difference

between the analysis required by the NYCHRL and the analysis required by the federal laws of

the qtrestion at issue" Brooklyn Cn'. For Indep. Of Disabled,980 F. Supp.2d at643. Likewise,

Plaintiffs have not identified   a reason to treat the   NYCHRL claim differently here.

        Moreover, Plaintiffs mistakenly argue                 that providing APS is a        "reasonable

accommodation" that the City is obligated to provide. Plaintiffs'Mem. at"25. But strikingly

absent from their analysis is the definition of "reasonable accommodation" under the NYCHRL.

The NYCHRL defines reasonable accommodation as 'osuch accommodation that can be made

that does not cause undue hardship in the conduct of the covered entity's business" and lists

factors to be considered such as "the nature and the cost of the accommodation;" the "overall

financial resources of the [facility and/or the covered entity]" Admin. Code 8-102. Requiring

installation of APS at all signalized intersections not a reasonahle accommodation precisely

                                                   -21    -
        Case 1:18-cv-05792-PAE Document 106 Filed 12/05/19 Page 27 of 27




because   of the financial and administrative burdens   -   and undue hardship   - that is involved
Benson Decl. flfl 17-18.

                                        CONCLUSION

                       FOR THE FORBGOING                        REASONS,
                       PLAINTIFFS ARE NOT ENTITLED TO
                       SUMMARY JUDGMENT AS A MATTER OF
                       I,AW
Dated          New York, New York
               December 5,2019


                                                    Respectfully submitted,


                                                    JAMES E. JOHNSON
                                                    Corporation Counsel
                                                        of the City ofNew York
                                                    Attorney for Defendants
                                                    100 Church Street
                                                    New York, New York 10007
                                                    (212) 3s6-2187



                                            By
                                                    P       A.     ik
                                                    Glenne Fucci
                                                    Assistant Corporation Counsel




                                              1a
                                              LL-
